Title: To George Washington from Timothy Pickering, 25 October 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Camp Verplanks Point Octr 25. 1782.
                  
                  The left wing of the army, commencing its march at seven o’clock to morrow morning, will proceed by the Continental Village to Nelson’s Point, where on Sunday boats will be in readiness to carry the troops to West Point; from whence they will march over Butter Hill in the road leading to Murderer’s Creek.  On their descent from the Hill, the quarter masters of brigades will join and conduct their respective brigades to their grounds.
                  The right wing will march on Sunday by the same route, and in the same manner be conducted to their ground; excepting that the first Connecticut brigade will halt and remain at West Point, and the two Continental regiments now in the 2d brigade will take post in the vicinity of the huts lately occupied by the 3d Massachusetts brigade.
                  The troops will be obliged to pass one night in the woods adjacent to Nelson’s Point, and another night in the mountains; the third day they will reach their ground.
                  
                     Tim: Pickering Q.M.G.
                     
                  
               